Citation Nr: 0404818	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  92-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a claimed heart 
disorder, to include hypertension with retinopathy.  

2.  Entitlement to service connection for claimed pulmonary 
disorder.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected traumatic arthritis of the 
right knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected traumatic arthritis of the 
right ankle.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945 and from August 1950 to April 1952.  He was a 
German prisoner of war from January to April 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The issues reflected above most recently were remanded to the 
RO in October 2000 for additional development.  

The issues of a higher initial evaluations for the service-
connected right knee disability and right ankle disability 
are addressed hereinbelow, while the issues of service 
connection for a claimed heart disorder and a claimed 
pulmonary disorder are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  The service-connected right knee disability is manifested 
by pain and crepitus on motion and X-ray evidence of 
arthritis; there is no evidence of laxity or instability.  

3.  The service-connected right ankle disability is 
manifested by limitation of motion due to pain of greater 
than that of moderate degree.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected right knee 
disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261, 5262 (2003).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right ankle 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

However, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  

The veteran submitted a claim of service connection for 
various disabilities in June 1990.  

A VA examination was conducted in October 1990.  The 
veteran's military and occupational histories were reviewed.  
He reported that his aircraft had been shot down over Germany 
and that he had sustained injuries to his right knee and 
ankle as a result.  He complained of joint pain, stiffness 
and swelling.  

The examiner noted that X-ray studies revealed joint space 
narrowing in the veteran's knees and degenerative sharpening 
of the tibial spines.  Ankle films showed interosseous 
membrane calcification on the right and bicalcaneal spurs.  
The impression was that of post-traumatic arthritis.  

The veteran was afforded a hearing before the RO hearing 
officer in October 1991.  He stated that he had trouble 
walking from time to time, and could walk one to two blocks.  
He testified that he could stand for about 15 minutes.  He 
indicated that he had pain in his knees and ankles during 
cold weather.  

On VA examination in May 1996, the examiner noted that the 
veteran had not undergone surgery on his right knee or ankle.  
The veteran  complained of knee, ankle and hip pain.  He was 
noted to be obese, with a wide based gait.  Range of motion 
of the knees and ankles was within normal limits, and there 
was no deformity of the knees.  X-ray studies revealed 
degenerative joint disease of the ankles and knees.  

In an October 1997 statement the veteran claimed to have 
fallen during a VA treadmill test.  He indicated that he 
experienced constant pain in his right ankle and knee, which 
dramatically reduced his ability walk, stand and climb.  

At a November 1997 VA examination, the veteran reported that 
his right ankle had been injured when he bailed out of his 
plane in January 1945.  He also reported a knee injury as a 
result of that incident.  His primary complaint was of 
stiffness as opposed to weakness.  He denied any particular 
giving way or locking of any joints.  There was no swelling, 
heat or redness.  No additional limitation of function or 
motion was noted during flare-ups.  

The examiner noted that the veteran did not use any assistive 
devices or corrective shoes.  He also noted that the veteran 
did not take any specific medication for arthritis.  Physical 
examination of the right knee revealed no crepitation.  Range 
of motion testing showed flexion to 95 degrees, mainly 
limited by the veteran's size.  

Extension was +5 degrees active and passive, also secondary 
to the veteran's obesity.  There was no pain and McMurray's 
test was negative.  The joint ligaments were tight, and there 
was a negative anterior and posterior drawer sign.  Lachman's 
was negative.  Strength was normal, and there was no evidence 
of incoordination or easy fatigability.  The diagnosis was 
that of osteoarthritis of the knees.

An additional VA examination was conducted in December 1998.  
With regard to his ankles, the veteran stated that he did not 
receive medical attention for his right ankle.  He indicated 
that he had experienced chronic pain with weight bearing over 
the years, and that he had modified his gait to accommodate 
the pain.  

He stated that his ankle pain was worse in the morning or 
with cold weather.  He also indicated that prolonged weight 
bearing caused worsening of the pain, and that prolonged 
sitting caused stiffening of his ankles.  

Regarding the right knee, the veteran reported that he could 
not walk more than a block before pain forced him to stop and 
rest.  He stated that overuse and cold exacerbated the pain 
and that rest decreased it.  He denied giving way of the 
knees.  The veteran denied taking any specific pain 
medications for his joints.  

On physical examination, the veteran walked with a stiff hip 
gait.  There were no bony abnormalities of the right ankle.  
Dorsiflexion was to 4 degrees, with no passive increase.  
Pedal flexion was 20 degrees passive and 35 degrees active, 
with complaints of pain beyond 35 degrees of passive flexion.  
No gross ligamentous instability was noted.  There was no 
gross bony abnormality of the right knee, nor was there 
ligamentous instability.  McMurray's and Lachman's tests were 
negative.  There was a three centimeter diameter cystic 
structure in the popliteal space, thought to be a Baker's 
cyst.  There was no noted weakness of any musculature of the 
lower extremities.  

Range of motion testing revealed active flexion to 90 degrees 
and passive flexion to 95 degrees.  The examiner noted that 
some of the limitation was secondary to the immense girth of 
the veteran's thigh and calf.  He indicated that the veteran 
lacked two to three degrees of extension.  

The diagnoses were those of status post right ankle trauma 
with residuals of chronic pain and moderate range of motion 
deficits secondary to very mild degenerative joint disease 
and status post right knee trauma with residuals of mild 
medial compartment syndrome and range of motion deficits with 
mild pain.  The examiner pointed out that the veteran's gait 
disorder was secondary to hip pain as opposed to ankle 
instability.  

The veteran was afforded a further VA examination in October 
2001.  The veteran denied having received treatment for his 
right ankle pain, although the ankle was chronically painful 
to weight bearing.  He reported that he was unable to 
ambulate more than a block before his right knee limited his 
ambulation.  He complained of morning stiffness and 
significant pain with ambulation.  

The examiner noted that the veteran used a cane.  The veteran 
reported that he used Celebrex, which gave him moderately 
good pain control.  Physical examination of the veteran's 
right knee revealed an extension deficit of about five 
degrees.  Flexion was to approximately 120 degrees.  Medial 
joint line tenderness was noted, but no lateral joint  line 
tenderness.  The quadriceps mechanism was intact and there 
was minimal patellofemoral tenderness on palpation.  There 
was minimal crepitus, and the knee was grossly stable to 
varus and valgus stress.  Anterior posterior drawer and 
Lachman's tests were negative.  There was minimal joint 
effusion.  There was a probable Baker's cyst in the posterior 
aspect that was palpable.  The veteran had good quadriceps 
strength and hamstring function.  

X-ray studies revealed minimal spurring of the patella with 
narrowing of the medial joint line.  There was sclerosis in 
the medial condyle and minimal squaring seen laterally.  

Physical examination of the veteran's right ankle revealed a 
positive dorsalis pedal pulse.  Dorsiflexion was to 
approximately five degrees and plantar flexion was to about 
30 degrees.  Inversion and eversion were to 15 degrees.  
There was no ankle instability and no local tenderness to 
palpation.  X-ray studies revealed post-traumatic changes in 
the talus, and joint space narrowing in the tibiotalar joint.  
The assessment was that of post-traumatic ankle arthrosis, 
grossly stable ankle; and right knee degenerative joint 
disease.  


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA and the implementing regulations were in effect when 
the veteran's case was most recently considered by the RO.  
The record reflects that the veteran was appraised, by 
letters dated in July and December 2000 and in July 2002, of 
the evidence and information necessary to substantiate his 
claims, the evidence and information that he should submit 
and the assistance that VA would provide to obtain evidence 
and information in support of his claims.  That information 
was also set forth in the Board's April 2000 remand.  

The Statements of the Case and supplements thereto also 
informed of the veteran of evidence and information necessary 
to substantiate his claims.  

Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations as to this matter.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran's service medical records and VA 
treatment records have been obtained and associated with the 
claims folders, and the veteran has been afforded appropriate 
VA examinations.  Private treatment records have also been 
associated with the claims folders.  

Neither the veteran nor his representative has identified any 
other evidence or information that could be obtained to 
substantiate the claim decided herein.  The Board is also 
unaware of any such outstanding evidence or information.  

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  



III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  


i.  Right Knee Disability

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2002).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  

The Board notes that the VA General Counsel has issued a 
precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97.  VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (August 14, 1998).  

The veteran's right knee disability is evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  That diagnostic code provides that where there is 
impairment of the tibia and fibula with slight knee or ankle 
disability, a 10 percent evaluation will be assigned.  Where 
the knee or ankle disability is moderate, a 20 percent 
evaluation is warranted.  A 30 percent evaluation will be 
assigned where the knee or ankle disability is marked.  

On review of the evidence regarding the veteran's service-
connected right knee disability, the Board concludes that an 
evaluation in excess of the currently assigned 20 percent is 
not warranted.  

In this regard the Board notes that, although the record 
documents limitation of motion of the veteran's right knee, 
the limitation is not such that it warrants a compensable 
rating.  

Additionally, the record fails to demonstrate that the 
veteran suffers from recurrent subluxation or lateral 
instability.  Strength has been noted to be within normal 
limits, and the veteran's right knee is grossly stable.  
Accordingly, the Board finds that the currently assigned 20 
percent evaluation is appropriate for the veteran's right 
knee disability.

Consideration has been given to assigning staged ratings; 
however, as discussed above, at no time during the period in 
question has the disability warranted ratings in excess of 
those assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


ii.  Right Ankle Disability

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2003).

The veteran's right ankle disability is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5271, which provides that limitation of motion of an ankle 
warrants a 10 percent evaluation if it is moderate or a 20 
percent evaluation if it is marked.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  A 40 percent evaluation is 
authorized for ankylosis of an ankle if the ankylosis is in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  

As discussed above, arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  

Having reviewed the merits of this claim, the Board concludes 
that the veteran's right ankle disability is appropriately 
evaluated as 10 percent disabling.  The veteran has denied 
receiving treatment for his right ankle disability and until 
recently denied taking any specific medications for his joint 
pain.  

The medical evidence of record notes that the veteran's right 
ankle is grossly stable.  The December 1998 VA examiner 
indicated that the veteran had moderate limitation of motion 
of the right ankle, with mild degenerative joint disease.  

The examiner also indicated that the veteran's gait disorder 
was due to hip pain and not any ankle instability.  In sum, 
the preponderance of the evidence demonstrates that the 
functional impairment caused by the veteran's right ankle 
disability does not more nearly approximate the criteria for 
a 20 percent evaluation than those for a 10 percent 
evaluation.  

Accordingly, the Board has concluded that the disability does 
not warrant a higher rating.  

Consideration has also been given to assigning staged ratings 
for this disability; however, the Board finds that at no time 
during the period in question has the disability warranted 
ratings in excess of those assigned.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


iii.  Extraschedular Consideration

The Board has also considered whether these issues should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disabilities.  

In addition, the manifestations of the disabilities are not 
in excess of those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluation.  

Therefore, the Board has concluded that referral of these 
issues for extra-schedular consideration is not warranted.  



ORDER

An initial evaluation in excess of 20 percent for the 
service-connected traumatic arthritis of the right knee is 
denied.  

An initial evaluation in excess of 10 percent for the 
service-connected traumatic arthritis of the right ankle is 
denied.  




REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim of service connection for 
heart disorder and for pulmonary disability.  

The veteran's claims were remanded to the RO for additional 
development in April 2000.  

In compliance with the Board's remand, the RO directed the 
veteran to submit medical evidence tending to support his 
assertions that he suffered from current lung disability and 
that such lung disability was related to his military 
service.  

In March 2001 the veteran submitted a letter from his private 
physician opining that the current restricted lung disease 
was related to the veteran's history of pneumonia and 
pleurisy in 1945.  

However, the veteran has not been afforded an examination by 
VA to address the nature and etiology of his claimed 
pulmonary disability.  The Board finds that an examination is 
warranted prior to further appellate consideration.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board's April 2000 remand also directed development of 
the veteran's claim of service connection for a heart 
disorder.  Specifically, the Board indicated that the veteran 
should be afforded a VA examination to address the likely 
etiology of any heart disorders.  

Although a VA examination was conducted in October 2000, the 
examiner failed to address the etiology of the veteran's 
various diagnosed cardiovascular conditions.  The Board 
therefore concludes that the record with regard to this claim 
is not adequately developed to allow further appellate 
consideration.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, these matters are remanded for the following 
action:

1.  The RO should send the veteran a 
letter with respect to his claims of 
entitlement to service connection that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
in the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA cardiovascular 
examination to determine the nature, 
extent and likely etiology of the claimed 
cardiovascular disorders.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a current cardiovascular disability 
that is due to disease or injury in his 
active military service.  The rationale 
for all opinions expressed must be 
clearly set forth by the examiner in the 
examination report.

4.  The RO should also schedule the 
veteran for a VA pulmonary examination to 
determine the nature, extent and likely 
etiology of the claimed pulmonary 
disability.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a current pulmonary disability that 
is due to disease or injury in his active 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



